                        1      ANTHONY J. ORSHANSKY, SBN 199364
                               ALEXANDRIA R. KACHADOORIAN, SBN 240601
                        2      JUSTIN KACHADOORIAN, SBN 260356
                               COUNSELONE, PC
                        3      9301 Wilshire Boulevard, Suite 650
                               Beverly Hills, California 90210
                        4      Telephone: 310.277.9945
                               Facsimile: 424.277.3727
                        5      Email: anthony@counselonegroup.com
                                      alexandria@counselonegroup.com
                        6             justin@counselonegroup.com

                        7      Attorneys for Plaintiff
                               CHRISTOPHER JOHNSON
                        8
                               CONSTANCE E. NORTON, Bar No. 146365
                        9      C. ROBERT HARRINGTON, Bar No. 302239
                               LITTLER MENDELSON, P.C.
                     10        333 Bush Street, 34th Floor
                               San Francisco, CA 94104
                     11        Telephone: 415.433.1940
                               Fax No.:      415.399.8490
                     12        Email: cnorton@littler.com
                                      rharrington@littler.com
                     13
                               Attorneys for Defendant
                     14        NATIONAL RAILROAD PASSENGER
                               CORPORATION dba AMTRAK
                     15
                                                                   UNITED STATES DISTRICT COURT
                     16
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                     17

                     18        CHRISTOPHER JOHNSON,                               CASE NO. 3:18-CV-00994 WHA

                     19                              Plaintiff,
                                                                                  [Assigned to the Honorable William H.
                     20                vs.                                        Alsup]

                     21        ACCURATE BACKGROUND, LLC, a                        JOINT STIPULATION FOR DISMISSAL
                               California limited liability company, FIRST        OF ACTION WITH PREJUDICE AS TO
                     22        CORPORATE CONSULTING INC., an                      CLAIMS AGAINST DEFENDANT
                               Illinois corporation dba UNITED RISK               NATIONAL RAILROAD PASSENGER
                     23        INTERNATIONAL and INTERNATIONAL                    CORPORATION dba AMTRAK AND
                               TRACE; NEVER ENDING IDENTITY                       [PROPOSED] ORDER THERON
                     24        SCREENING, LLC, a Virginia limited
                               liability company; and NATIONAL
                     25        RAILROAD PASSENGER CORPORATION
                               dba AMTRAK, a District of Columbia
                     26        corporation,

                     27                              Defendants.

                     28
LITTLE R MEND ELSO N, P .C .   FIRMWIDE:165005001.3 090621.1044
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
          415.433.1940
                               CASE NO. 3:18-CV-00994 WHA                                 JOINT STIP FOR DISMISSAL AND ORDER
                        1      TO THE COURT AND ALL PARTIES:

                        2                       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

                        3      Christopher Johnson and Defendant National Railroad Passenger Corporation dba Amtrak

                        4      (“Amtrak”) stipulate to the dismissal with prejudice of Amtrak from this action, and each and every

                        5      cause of action therein.

                        6                       Each Party shall bear his or its own costs and attorneys’ expenses.

                        7      IT IS SO STIPULATED.
                        8      DATED: July 25, 2019
                        9
                                                                                   /s/ C. Robert Harrington
                     10                                                            CONSTANCE E. NORTON
                                                                                   C. ROBERT HARRINGTON
                     11                                                            LITTLER MENDELSON, P.C.

                     12                                                            Attorneys for Defendant
                                                                                   NATIONAL RAILROAD PASSENGER
                     13                                                            CORPORATION dba AMTRAK

                     14        DATED: July 25, 2019
                     15
                                                                                   /s/ Justin Kachadoorian
                     16                                                            ANTHONY J. ORSHANSKY
                                                                                   ALEXANDRIA R. KACHADOORIAN
                     17                                                            JUSTIN KACHADOORIAN
                                                                                   COUNSELONE, PC
                     18
                                                                                   Attorneys for Plaintiff
                     19                                                            CHRISTOPHER JOHNSON

                     20                         ATTESTATION FOR COMPLIANCE WITH CIVIL L.R. 5-1(i)(3)

                     21                         I, C. Robert Harrington, attest that concurrence in the filing of this document has been

                     22        obtained from the above signatories.

                     23         DATED: July 25, 2019                                /s/ C. Robert Harrington
                                                                                    C. Robert Harrington
                     24                                                             LITTLER MENDELSON, P.C.
                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .   FIRMWIDE:165005001.3 090621.1044
        333 Bush Street
           34th Floor
    San Francisco, CA 94104
          415.433.1940
                               CASE NO. 3:18-CV-00994 WHA                                     JOINT STIP FOR DISMISSAL AND ORDER
                        1                                          ORDER

                        2      PURSUANT TO STIPULATION, IT IS SO ORDERED.

                        3                    August 7
                                DATED: ___________________, 2019
                        4
                                                                    WILLIAM H. ALSUP
                        5                                           UNITED STATES DISTRICT COURT JUDGE
                        6

                        7

                        8

                        9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .
        333 Bush Street
           34th Floor
                               FIRMWIDE:165005001.3 090621.1044    2.
    San Francisco, CA 94104
          415.433.1940
                               CASE NO. 3:18-CV-00994 WHA                   JOINT STIP FOR DISMISSAL AND ORDER
